Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a method for preparing copper nanostructures, classified in B22F 9/24.
II. Claims 15-18, drawn to copper nanocubes and systems including same, classified in B22F 1/0018.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by a materially different process, such as by reducing a copper precursor in the presence of carbon monoxide.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 

During a telephone conversation with Nicole Clarke on June 3, 2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Interpretation
The examiner notes that claim 1 sets no limits on the claimed “reaction temperature” or “reaction time”.  A reaction will inherently take place at some temperature over some period of time.  Therefore a prior art process with a reaction at any temperature or time may fall within the scope of the present claim.
Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) Line 3 of claim 1 recites “preparing a reaction mixture…by heating the reaction mixture”.  It is unclear how or whether one could heat a mixture prior to the time that said mixture is prepared.  Clarification is required.
b) In claim 5 the term “highly pure” is a relative term that does not appear to have any particular meaning in the art.  Nor does the present specification define this term such that one of skill in the art, having read the specification and claims, would be able to distinguish a method within the scope of the instant claim from one outside that scope.  Thus the claim is indefinite.
c) Claims dependent upon any of the above, either directly or indirectly, are likewise rejected under this statute.

			Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Guo et al. Journal of Physical Chemistry C article (Non-patent literature reference 3 on the IDS foiled July 29, 2019).
The “Experimental Section” of Guo discloses forming a mixture comprising a copper compound (CuBr) and a complexing agent (oleylamine) and a mixture including a “ligand” (which is merely an ion or molecule capable of bonding to a metal atom) such as trioctylphosphine, combining those materials, heating to 2600C for 1 hr, cooling, adding hexane, precipitating out copper nanospheres by centrifugation, and purifying by three rounds of centrifugation/redispersion in a mixed solution of hexane and acetone.  This process was carried out under a protective atmosphere of argon, i.e. “under inert atmosphere” as presently claimed.  Thus the disclosure of Guo et al. is held to anticipate the claimed invention.

			Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over the Guo et al. article, as above, in view of Zinn et al. (US 2010/0065616 or 2011/0240716).
Guo discloses a method similar to that discussed above, but employing trioctylphosphine oxide as a ligand and wherein the resulting nanoscale materials are copper nanocubes with an average edge length of 31.5 nm.  See the section of Guo entitled “Synthesis of Monodisperse Cu Nanocubes”.  This method differs from the present claims in that the ligand is not unoxidized 
a) The Zinn documents disclose forming copper nanomaterials by reducing a copper compound under heat and in the presence of one or more surfactants, i.e. are in the same field of endeavor as Guo. Zinn indicates that tributylphosphine (TBP, as claimed) and trioctylphosphine oxide (TOPO, as used by Guo) are functional equivalents in such a process; see Zinn ‘616 para. [0047] or Zinn ‘716 para. [0059].
b) With regard to temperature, time and nanocube size, Guo indicates that nanocube size is a result effective variable, dependent upon the precise times and temperatures employed in the prior art process.  Guo further indicates several specific sets of parameters that result in nanocube sizes smaller than that of instant claim 4, and one specific set of parameters that results in a nanocube size larger than that claimed.
Given the above, it would have been obvious for one of ordinary skill in the art to modify the method disclosed by Guo by i) substituting TBP for the TOPO of the Guo method, as suggested by the Zinn disclosures, and ii) adjusting the times and temperatures employed in the Guo method such that one obtains Cu nanocubes of a desired size.

			Allowable Subject Matter
Claims 6, 7 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art does not disclose or suggest a method as claimed and which includes heating the specific components recited in claim 6, or forming copper nanowires at 3000C for 60 min. as recited in claim 11.

The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.


							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	June 9, 2021